Exhibit 10.24

 

CORNELL COMPANIES, INC.

 

DIRECTOR STOCK OPTION AWARD

PURSUANT TO THE 2006 INCENTIVE PLAN

 

This Director Stock Option Award (“Award”) is dated effective as of
                    , 20    .  Subject to the terms and conditions of this
Award, Cornell Companies, Inc. (the “Company”) grants to
                             (the “Participant”) the Options (as defined below)
described in this Award.

 

Preliminary Statement

 

Pursuant to the Company’s 2006 Incentive Plan, a copy of which is annexed hereto
as Exhibit A (the “Plan”), nonqualified stock options (the “Options”) to
purchase the number of shares (“Shares”) of the Company’s Common Stock, par
value $.001 per share (the “Common Stock”) have been authorized and may be
granted to the Participant, as a Director (as defined in the Plan).  This Award
sets forth the terms of the Options.

 

Award Provisions

 

1.             Provisions of Plan Control.  This Award is subject to all the
terms, conditions and provisions of the Plan, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time.  Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.  The annexed
copy of the Plan is incorporated herein by reference.  If and to the extent that
this Award conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Award shall be deemed
to be modified accordingly.

 

2.             Grant of Option.  Subject in all respects to the Plan and the
terms and conditions set forth herein and therein, the Participant is hereby
granted Options to purchase from the Company                          Shares at
a price per Share of $                    .

 

3.             Vesting.  Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, the Options shall become exercisable in
installments as provided below, which shall be cumulative.  To the extent that
the Options have become exercisable with respect to a number of shares as
provided below, the Options may thereafter be exercised by the Participant, in
whole or in part, at any time or from time to time prior to the expiration of
the Options as provided herein.  The following table indicates each date (the
“Vesting Date”) upon which the Participant shall

 

--------------------------------------------------------------------------------


 

be entitled to exercise the Options with respect to the number of Shares
indicated beside that date:

 

Vesting Date

 

Number of Shares

 

 

 

 

 

January     , 20

 

1,250

 

April 1, 20

 

1,250

 

July 1, 20

 

1,250

 

October 1, 20

 

1,250

 

 

4.             Restrictions of Exercise.  The Options may not be exercised
unless such exercise is in compliance with the Securities Act of 1933, as
amended, and all applicable state securities laws as they are in effect on the
date of exercise.

 

5.             Manner of Exercise.

 

(a)           The Options shall be exercisable by delivery to the Company of
written notice in the form attached hereto as Exhibit B, or in such other form
as may be approved by the Company, which shall set forth the Participant’s
election to exercise Options, the number of shares being purchased, and such
other representations and Awards as to the Participant’s investment intent and
access to information as may be required by the Company to comply with
applicable securities laws. Such notice shall be accompanied by full payment of
the aggregate Purchase Price in cash or in other property acceptable to the
Company, including previously-owned shares of Company common stock, as set forth
in the Plan.

 

(b)           Prior to the issuance of any Shares upon exercise of Options, the
Participant must pay or make adequate provision for any applicable federal or
state withholding obligations of the Company.

 

(c)           Provided that such notice and payment are in form and substance
satisfactory to counsel for the Company, the Company shall issue the Shares
registered in the name of the Participant or the Participant’s legal
representative.

 

6.             Termination.  Unless terminated as provided below or otherwise
pursuant to the Plan, the Options shall expire on the tenth anniversary of this
Award.

 

7.             Restriction on Transfer of Options.

 

(a)           The Award and Options shall be exercisable only by the Participant
during the Participant’s lifetime, or, if permissible under applicable law, by
the Participant’s guardian or legal representative or by a transferee receiving
such Award pursuant to a qualified domestic relations order (a “QDRO”) as
determined by the Committee.

 

(b)           Except as otherwise provided by the Committee, this Award and the
Options are not transferable except as designated by the Participant by will or
by the laws of descent and distribution.

 

8.             Effect of Termination of Employment.

 

(a)           Death, Disability, Etc.  Upon Termination of Employment, all
outstanding Options then exercisable and not exercised by the Participant prior
to such Termination of Employment (and any Options not previously exercisable
but made exercised by the Committee at or after the Termination of Employment)
shall remain exercisable by the Participant to the extent not exercised for the
following time periods, or, if earlier, the prior expiration of the Option in
accordance with the terms of the Plan and grant:

 

(i)            In the event of the Participant’s death or Disability, such
Options shall remain exercisable by the Participant (or by the Participant’s
estate or by the person given authority to exercise such Options by the
Participant’s will or by operation of law) for a period of one year from the
date of the Participant’s death or Disability, provided that the Committee, in
its sole discretion, may at any time extend such time period.

 

(ii)           In the event of the Participant’s Termination of Employment
without Cause or a Termination of Employment due to Participant’s resignation
from employment with the Company, such Options shall remain exercisable for
ninety (90) days from the date of the Participant’s Termination of Employment,
provided that the Committee, in its sole discretion, may at any time extend such
time period.

 

Unless the Committee otherwise determines, there shall be no effect on the
exercisability of Options held by a Participant if (i) the Participant’s
employment, directorship or consultancy is transferred from the Company to a
Subsidiary Corporation, from a Subsidiary Corporation to the Company or from one
Subsidiary Corporation to another or (ii) the Participant is a Key Employee who
becomes an Eligible Consultant or an Eligible Consultant who becomes a Key
Employee.

 

2

--------------------------------------------------------------------------------


 

(b)           Cause.  Upon the Termination of Employment of a Participant for
Cause, or if the Company or a Subsidiary Corporation obtains or discovers
information after Termination of Employment that such Participant had engaged in
conduct that would have justified a Termination of Employment for Cause during
the Participant’s employment, directorship or consultancy, all outstanding
Options of such Participant shall, unless the Committee in its sole discretion
determines otherwise, terminate and be null and void.

 

(c)           Cancellation of Options.  Except as otherwise provided in the
Plan, no Options that were not exercisable during the period of employment shall
thereafter become exercisable upon a Termination of Employment for any reason or
no reason whatsoever, and such options shall terminate and become null and void
upon a Termination of Employment, unless the Committee determines in its sole
discretion that such Options shall be exercisable.

 

(d)           Definitions.  For purposes of this Award, the following terms will
have the following meanings:

 

(i)            “Cause” means, with respect to a Participant’s Termination of
Employment, (x) in the case where there is no employment or consulting agreement
between the Company and the Participant, or where there is an employment or
consulting agreement, but such agreement does not define cause (or words of like
import), commission of a felony, a crime involving moral turpitude,
embezzlement, misappropriation of property of the Company or a Subsidiary
Corporation, any other act involving dishonesty or fraud with respect to the
Company or a Subsidiary Corporation, a material breach of a directive which is
not cured within a specified time after written notice of such breach, or
repeated failure after written notice to follow the directives of an appropriate
officer or the Board, or (y) in the case where there is an employment or
consulting agreement between the Company or a Subsidiary and the Participant,
termination that is or would be deemed to be for cause (or words of like import)
as defined under such employment or consulting agreement.

 

(ii)           “Disability” means a permanent and total disability, rendering a
Participant unable to perform the duties performed by the Participant for the
Company or Subsidiary Corporation by reason of physical or mental disability for
a period of more than an aggregate of one hundred eighty (180) days in any
twelve (12) month period. A Disability shall only be deemed to occur at the time
of the determination by the Committee of the Disability.

 

(iii)          “Eligible Consultants” mean the consultants of the Company and
Subsidiary Corporations who are eligible to participate in the Plan (including,
but not limited, to employees of entities providing consulting services), as
determined by the Committee in its sole discretion.

 

(iv)          “Key Employee” means any person who is an officer or other
valuable employee of the Company or a Subsidiary Corporation, as determined by
the Committee in its sole discretion. A Key Employee may, but need not, be an
officer of the Company or a Subsidiary Corporation.

 

(v)           “Termination of Employment”  with respect to a Key Employee means
that individual is no longer actively employed by the Company or a Subsidiary
Corporation on a full-time basis, irrespective of whether or not such employee
is receiving salary continuance pay, is continuing to participate in other
employee benefit programs or is otherwise receiving severance type payments. In
the event an entity shall cease to be a Subsidiary Corporation, there shall be
deemed a Termination of Employment of any individual who is not otherwise an
employee of the Company or another Subsidiary Corporation at the time the entity
ceases to be a Subsidiary Corporation. A Termination of Employee shall not
include a leave of absence approved for purposes of the Plan by the Committee.
For purposes of this Plan, a full-time employee is a person who is scheduled to
work at least thirty (30) hours per week. With respect to a Director, a
Termination of Employment shall occur when the individual ceases to be a
director of the Company or any Subsidiary Corporation. With respect to an
Eligible Consultant, a Termination of Employment shall occur upon the
termination of the consulting contract or the termination of the performance of
consulting services, as determined by the Committee in its sole discretion.

 

9.             Rights as a Stockholder.  The Participant shall have no rights as
a stockholder with respect to any Shares covered by the Options until the
Participant shall have become the holder of record of the Shares, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such Shares, except as otherwise specifically
provided for in the Plan.

 

10.           Compliance with Laws and Regulations.  The issuance and transfer
of the Shares to be issued pursuant to the Options shall be subject to
compliance by the Company and the Participant with all applicable requirements
of federal and state laws and with all applicable requirements of any stock
exchange on which the Common Stock may be listed at the time of such issuance or
transfer.

 

11.           Notices.  Any notice of communication given hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person,
when dispatched by telegram or one business day after having been dispatched by
a

 

3

--------------------------------------------------------------------------------


 

nationally recognized courier service or three business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, to the appropriate party at the address set forth below (or
such other address as the party shall from time to time specify in writing:

 

If to the Company, to:

 

Cornell Companies, Inc.

1700 West Loop South, Suite 1500

Houston, TX 77027

Attn: Corporate Secretary

 

If to the Participant, to the address reflected in the records of the Company,
as same may be updated from time to time.

 

12.           No Obligation to Continue Employment.  This Award shall not be
construed as giving the Participant the right to be retained in the employ of
the Company or any Affiliate or service on the Board. Further, the Company or an
Affiliate may at any time dismiss the Participant from employment or the Board
may dismiss the Participant from service on the Board, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement.

 

13.           Tax Consequences.  Participant is hereby notified that he or she
may incur tax liability as a result of Participant’s purchase or disposition of
the Option Shares.  The Company may make or cause to be made certain
withholdings in connection with transactions involving the Option Shares. 
Participant is solely responsible for his or her taxes and for obtaining any tax
advice.  Participant is encouraged to consult a tax advisor in connection with
the purchase or disposition of the Option Shares, and Participant is may not
rely on the Company for any tax advice.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CORNELL COMPANIES, INC.

 

2006 INCENTIVE PLAN

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

STOCK OPTION EXERCISE NOTICE

 

Cornell Companies, Inc.

1700 West Loop South, Suite 1500

Houston, Texas 77027

 

Attention:              Chief Administrative Officer

 

1.             Exercise of Option.  The undersigned (“Participant”) hereby
elects to exercise Participant’s nonqualified stock option to purchase
                                 shares of common stock (the “Option Shares”) of
Cornell Companies, Inc. (the “Company”) under and pursuant to the Company’s 2006
Incentive Plan (the “Plan”) and the Award made to Participant by the Company
dated                                   , 20     (the “Award”).  The terms and
conditions of the Plan and the Award are hereby incorporated into and made a
part of this Notice by this reference.

 

2.             Representations of Participant.  Participant hereby acknowledges,
represents and warrants that Participant has received, read and understood the
Plan and the Award and will abide by and be bound by their terms and
conditions.  Participant represents that Participant is purchasing the Option
Shares for Participant’s own account for investment and not with a view to, or
for sale in connection with, a distribution of any of such Option Shares.

 

3.             Compliance with Securities Laws.  Participant understands and
acknowledges that the Option Shares have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”), and notwithstanding any
other provision of the Award to the contrary, the exercise of any rights to
purchase any Option Shares are expressly conditioned upon compliance with the
1933 Act and all applicable state securities laws.  Participant agrees to
cooperate with the Company to ensure compliance with such laws.

 

4.             Federal Restrictions on Transfer.  Participant understands that
the Option Shares must be held indefinitely unless registered under the 1933 Act
or unless an exemption from such registration is available and that the
certificate(s) representing the Option Shares will bear a legend to that
effect.  Participant has been advised that an exemption may not be available or
may not permit Participant to transfer Option Shares in the amounts or at the
times desired by Participant.

 

5.             Tax Consequences.  Participant understands that Participant may
incur tax liability as a result of Participant’s purchase or disposition of the
Option Shares.  Participant represents that Participant has consulted with a tax
advisor in connection with the purchase or disposition of the Option Shares and
that Participant is not relying on the Company for any tax advice.

 

6.             Delivery of Payment.  Participant herewith delivers to the
Company the aggregate purchase price of the Option Shares that Participant has
elected to purchase or has made provision for the payment of such aggregate
purchase price in accordance with the Plan and has made provision for the
payment of any federal or state withholding taxes required to be paid or
withheld by the Company.

 

 

 

SUBMITTED BY:

 

 

 

 

 

 

 

 

Participant:

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

6

--------------------------------------------------------------------------------